internal_revenue_service department of the treasury number release date index number 468a washington dc person to contact telephone number refer reply to cc psi 6-plr-153602-01 date date legend taxpayer division plant commission a commission b state law a b c d e f g h i j k l m n o p q nuclearco company company partnership new name holding parent plr-153602-01 dear this letter responds to your request dated date that we rule on certain tax consequences under sec_468a of the internal_revenue_code of the transfer of the plant in the context of a tax-free reorganization intended to qualify under sec_351 as set forth below you have requested rulings regarding the tax consequences to taxpayer and nuclearco and their qualified nuclear decommissioning funds taxpayer has represented the following facts and information relating to the ruling_request within taxpayer the division conducts taxpayer’s regulated electric utility business providing generation transmission distribution and retail sales of electric power to industrial and retail customers in the state taxpayer is under the regulatory jurisdiction of commission a and commission b taxpayer owns a percent of the plant in b the state enacted law in order to allow full retail competition beginning on c pursuant to law taxpayer is required to separate its generation transmission and distribution and retail activities into three segments under either common or separate ownership beginning on c all existing retail electric customers of taxpayer will have the option of selecting a different retail electric provider or become a customer of taxpayer’s affiliated retail electric provider taxpayer’s affiliated retail electric provider is required_by_law to offer to sell electricity to residential and small_business customers in its traditional service territory at a specified price until d unless commission a determines before that date that e percent of the power consumed by that class of consumers is being served by other non-affiliated retail electric providers taxpayer’s affiliated retail electric provider is also required to sell at auction f percent of the output of its installed electric generating capacity the first auction was held in g for power delivered after h this obligation continues until i unless commission a determines before that date that e percent of the power consumed by residential and small_business customers in its traditional service territory is being served by other non- affiliated retail electric providers commission a allowed stranded costs to be recovered by means of a non- bypassable transmission and distribution charge beginning in j in the event that actual revenues attributable to the generating assets exceed the forecasted revenues used in commission a’s stranded cost model the excess will be returned to ratepayers with respect to nuclear decommissioning costs the amount that commission a previously allowed division to collect will continue to be collected by taxpayer from retail customers as part of the non-bypassable charge from k through l law subjects any nuclear decommissioning costs remaining after this period to cost-of-service rate regulation and includes such costs as a non-bypassable charge imposed on all retail customers plr-153602-01 taxpayer filed with commission a a business separation plan in m with amendments in n outlining a comprehensive restructuring of taxpayer’s operations into a group of companies predominantly subject_to traditional cost-of-service rate regulation and a group of companies that either are unregulated or have been given pricing flexibility to compete in competitive markets in o commission a approved the taxpayer’s comprehensive restructuring proposal as amended a new version of the business separation plan was filed with commission in p as part of the restructuring taxpayer will transfer the ownership of the plants and associated qualified and nonqualified decommissioning funds to nuclearco in a transaction intended to qualify for nonrecognition under sec_351 nuclearco will assume the decommissioning liability for the plants nuclearco will also be the owner of company and company which will in turn be the sole partners of partnership taxpayer represents that company company and partnership will be disregarded for tax purposes and treated as divisions of nuclearco nuclearco subsequently will transfer the ownership of the plants the liability for decommissioning the plants and the associated qualified and nonqualified decommissioning funds to company and company which will in turn contribute such assets and liabilities to partnership in addition under the terms of the restructuring taxpayer will be converted to a q and will be renamed new name following the reorganization taxpayer new name and nuclearco will be owned by holding and holding will be owned by parent taxpayer represents that holding will be disregarded for tax purposes and treated as a division of parent taxpayer newname will continue to collect decommissioning expenses through the non-bypassable transmission and distribution charge and is required under the business separation plan approved by commission a to transfer the funds collected to partnership taxpayer represents that it is legally required under state law to undertake the decommissioning aspects of the business separation plan approved by commission a including the transfer to partnership of amounts collected for decommissioning expenses requested ruling neither taxpayer nuclearco nor their respective qualified nuclear decommissioning funds will recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the transfer of taxpayer’s qualified nuclear decommissioning trust funds to nuclearco the nuclearco’s qualified nuclear decommissioning funds will have a basis in the assets held equal to the basis of such assets in taxpayer’s qualified nuclear decommissioning funds immediately prior to the transfer sec_468a provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund the qualified nuclear decommissioning fund sec_468a limits the annual deduction of the electing taxpayer to the lesser_of the ruling_amount or the amount of decommissioning costs included in the electing taxpayer’s cost of service for ratemaking purposes for the taxable_year plr-153602-01 sec_468a provides that the ruling_amount means the amount determined by the service to be necessary to a fund that portion of the nuclear decommissioning cost with respect to the nuclear power plant that bears the same ratio to the total nuclear decommissioning costs with respect to such nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the nuclear power plant and b prevent any excessive funding of such costs or the funding of such costs at a rate more rapid than level_funding under sec_1_468a-2 of the income_tax regulations decommissioning costs are included in a taxpayer’s cost of service for a taxable_year to the extent such costs are directly or indirectly charged to customers of the taxpayer by reason of electric energy consumed during the taxable_year or otherwise required to be included in the taxpayer’s income under sec_88 and the corresponding regulations sec_1_88-1 provides that decommissioning costs directly or indirectly charged to customers of the taxpayer include all decommissioning costs that consumers are liable to pay by reason of electric energy furnished by the taxpayer during the taxable_year whether payable to the taxpayer a_trust state government or other entity sec_468a provides that the rate_of_tax on the income of a qualified nuclear decommissioning fund is percent sec_468a provides in pertinent part that the assets in a qualified nuclear decommissioning fund shall be used exclusively for satisfying the liability of any taxpayer contributing to the qualified nuclear decommissioning fund sec_1_468a-1 of the federal_income_tax regulations provides that an eligible_taxpayer is a taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 provides that a qualifying interest is a direct ownership_interest or a leasehold interest meeting certain additional requirements sec_1_468a-1 provides in part that a nuclear power plant is any nuclear power reactor that is used predominantly in the trade_or_business of the furnishing or sale of electric energy if the rates for such furnishing or sale have been established or approved by a public_utility commission sec_1_468a-5 sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant sec_1 468a- c i provides that if at any time during the taxable_year a nuclear decommissioning fund does not satisfy the requirements of sec_1_468a-5 the service may disqualify all or a portion of the fund as of the date that the fund does not satisfy the requirements sec_1_468a-5 provides that if a qualified nuclear decommissioning fund is disqualified the fair_market_value with certain adjustments of the assets in the fund is deemed to be distributed to the electing taxpayer and included plr-153602-01 in that taxpayer’s gross_income for the taxable_year sec_1_468a-6 generally provides rules for the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where after the transfer the transferee is an eligible_taxpayer under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a based on the information submitted by taxpayer including taxpayer’s representation that partnership is properly treated as a division of nuclearco for tax purposes and taxpayer’s representation that the business separation plan approved by commission a requires taxpayer newname to collect from its customers the decommissioning costs on behalf of partnership and transfer all collected amounts to partnership the service will treat these transfers as dispositions qualifying under the general provisions of sec_1_468a-6 commission a’s approval of the business separation plan and the legal requirement that such plan and its provisions be followed enables the service to treat these transfers as decommissioning costs included in cost of service that are directly or indirectly charged to customers of nuclearco by reason of electric energy furnished by nuclearco within the meaning of sec_88 and sec_468a and the corresponding regulations thus under sec_1_468a-6 taxpayer’s funds will not be disqualified upon the transfer of the plants and the funds to nuclearco sec_1_468a-6 provides that neither a transferor of an interest in a nuclear power plant nor the transferor’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition sec_1_468a-6 provides that neither a transferee of an interest in a nuclear power plant nor the transferee’s fund will recognize gain_or_loss or otherwise take any income_or_deduction into account by reason of a sale_or_other_disposition accordingly neither taxpayer nuclearco nor their respective qualified funds will recognize gain_or_loss or otherwise take into account any income_or_deduction upon the transfer of the qualified nuclear decommissioning funds to nuclearco sec_1_468a-6 provides that transfers to which sec_1_468a-6 apply do not affect basis thus the qualified funds in the hands of nuclearco will have a basis in their assets equal to the basis in their assets prior to the transfer from taxpayer requested ruling following the transfer of the plant and nuclear decommissioning funds to nuclearco nuclearco will be treated as the eligible_taxpayer and the electing taxpayer with respect to the nuclearco qualified nuclear decommissioning funds and therefore nuclearco may make deductible contributions to its qualified nuclear decommissioning funds in an amount equal to the lesser_of the amount of nuclear decommissioning costs allocable to the funds that are included in nuclearco’s cost of service for ratemaking purposes for such taxable_year or the ruling_amount plr-153602-01 applicable to such taxable_year sec_1_468a-1 defines an eligible_taxpayer as any taxpayer that possesses a qualifying interest in a nuclear power plant sec_1_468a-1 defines a qualifying interest to include a direct ownership_interest pursuant to sec_1_468a-2 an eligible_taxpayer that elects the application of sec_468a is an electing taxpayer sec_1_468a-6 provides rules for the determination of a schedule of ruling amounts for a transferee of a nuclear power plant sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year fundamental to making a deductible contribution to a qualified nuclear decommissioning fund pursuant to a schedule of ruling amounts under sec_468a are four requirements first a taxpayer must be an eligible_taxpayer second a taxpayer must be liable for the decommissioning of the nuclear power plant third a taxpayer must have decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made fourth a taxpayer must request and receive a schedule of ruling amounts from the service based on the information submitted by taxpayer and based on taxpayer’s representation that partnership is properly treated as a division of nuclearco for tax purposes nuclearco satisfies the requirements for being an eligible_taxpayer under sec_1_468a-1 and an electing taxpayer under sec_1_468a-2 in addition as part of the restructuring plan approved by commission a the liability to decommission the plants has been transferred to a division of nuclearco because taxpayer newname is legally required to transfer to a division of nuclearco amounts collected from ratepayers for decommissioning expenses nuclearco has satisfied the requirement of having decommissioning costs included in its cost of service for ratemaking purposes for the year for which the deductible contribution is made nuclearco may rely on the provisions of sec_1_468a-6 for a determination of the ruling_amount in the year of transfer pursuant to sec_1_468a-6 nuclearco must request a revised schedule of ruling amounts for any_tax year subsequent to the tax_year in which the plants are transferred finally sec_468a limits the deductible contribution to the lesser_of the ruling_amount or the nuclear decommissioning costs allocable to the fund which is included in a taxpayer’s cost of service for ratemaking purposes for the taxable_year except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above in particular no opinion is expressed or implied concerning whether the non- bypassable transmission and distribution charge is includible in the gross_income of and deductible by any entity other than partnership in addition no opinion is expressed or implied concerning whether company company and partnership are properly disregarded for tax purposes and treated as divisions of nuclearco plr-153602-01 the rulings expressed herein are expressly conditioned on commission a’s approval of the business separation plan relating to the collection and contribution of decommissioning costs as described in this letter eg taxpayer’s collection of costs from ratepayers the transfer of amounts collected to partnership and partnership’s contribution of the authorized amounts to its funds in addition these rulings are expressly conditioned on the continued direct or indirect ownership and control of taxpayer nuclearco and partnership by parent specifically as continuing conditions to requested ruling taxpayer and nuclearco must be part of the same affiliated_group or be treated as a division of a member of the same affiliated_group as parent and parent must satisfy the ownership requirement of sec_1504 with respect to taxpayer and nuclearco nuclearco must continue to be able under the internal_revenue_code and regulations to treat partnership as a division for tax purposes and parent taxpayer and nuclearco must file a consolidated tax_return or must be treated for tax purposes as divisions of entities that file a consolidated_return with parent for each year for which a deductible payment is made under 468a if any of these conditions are no longer applicable no further contributions may be made to the qualified nuclear decommissioning funds with respect to the units of the plant that are the subject of requested ruling this letter_ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office the original of this letter is being sent to taxpayer’s authorized representative we are also sending a copy of this letter_ruling to taxpayer and to the industry director natural_resources lm nr sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
